DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3, 5 – 13, and 15 – 21 are allowed. Claims 4 and 14 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for controlling a drone comprising: receiving, by a server, drone configuration parameters related to the drone and inputs related to a mission to be performed by the drone, the specific mission comprising inspection of an asset or facility, the drone configuration parameters comprising one or more of a type of drone, a model number of the drone, a manufacturer of the drone, a type of hardware, one or more hardware capabilities of the drone, a sensor associated with the drone, a size of the drone, and a weight of the drone, the input comprising location waypoints for the mission, a requirement for a type of data to be collected, relevant safety procedures for the asset or facility, and a sequence of tasks to be performed by the drone in inspecting the asset or facility; establishing, by the server, a communication connection between the server and the drone; implementing, by the server, a dynamic simulation to evaluate a success probability of the mission, the implementing comprising use of a simplified model of the drone with insertion of randomness into aspects of the model comprising weather conditions and battery performance to generate a series of simulations and to calculate a success probability by calculating a number of successful simulations against a total number of simulations; clearing, 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A system for controlling a drone comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: receiving drone configuration parameters related to [[a]] the drone and inputs related to a mission to be performed by the drone, the specific mission comprising inspection of an asset or facility, the drone configuration parameters comprising one or more of a type of drone, a model number of the drone, a manufacturer of the drone, a type of hardware, one or more hardware capabilities of the drone, a sensor associated with the drone, a size of the drone, and a weight of the drone, the input comprising location waypoints for the mission, a requirement for a type of data to be collected, relevant safety procedures for the asset or facility, and a sequence of tasks to be performed by the drone in inspecting the asset or facility; establishing a communication connection between the server and the drone; implementing a dynamic simulation to evaluate a success probability of the mission, the implementing comprising use of a simplified model of the drone with insertion of randomness into aspects of the model comprising weather conditions and battery performance to 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 21, A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations for controlling a drone comprising: receiving, by the server, drone configuration parameters related to [[a]] the drone and inputs related to a mission to be performed by the drone, the specific mission comprising inspection of an asset or facility, the drone configuration parameters comprising one or more of a type of drone, a model number of the drone, a manufacturer of the drone, a type of hardware, one or more hardware capabilities of the drone, a sensor associated with the drone, a size of the drone, and a weight of the drone, the input comprising location waypoints for the mission, a requirement for a type of data to be collected, relevant safety procedures for the asset or facility, and a sequence of tasks to be performed by the drone in inspecting the asset or facility; establishing, by the server, a communication connection between the server and the drone; implementing a dynamic simulation to evaluate a success probability of the mission, the implementing comprising use of a simplified model of the drone with insertion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666